Citation Nr: 1812284	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-34 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1969.  His awards and decorations include the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.    

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Veteran testified that he wanted to withdraw his appeal of the issue of entitlement to service connection for obstructive sleep apnea.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for obstructive sleep apnea.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran or the Veteran's authorized representative may withdraw an appeal.  Id. 

During the July 2017 videoconference hearing, the Veteran withdrew his appeal on the issue of entitlement to service connection for obstructive sleep apnea.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for obstructive sleep apnea is dismissed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The Veteran was last afforded a VA examination of his PTSD in May 2016.  At his July 2017 Board hearing, the Veteran reported that the symptoms of his PTSD had increased since his last VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his PTSD.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.    

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

3. Confirm that the VA examination report comports with this remand and undertake any other development determined to be warranted.

4. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


